Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    November 19, 2014

The Court of Appeals hereby passes the following order:

A14A1561. WOFFORD et al. v. SEVANANDA COOPERATIVE, INC. et al.

       Melanie Wofford and other members of Sevananda Cooperative, Inc., sued the
cooperative, its board of directors, individual board members, and board chairman
Calvin Vismale for declaratory and injunctive relief.1 The defendants counterclaimed
for breach of fiduciary duty, breach of contract, tortious interference with contract,
defamation, attorney’s fees, and punitive damages. The defendants also moved to
dismiss the plaintiffs’ claims. The trial court granted the motion and entered an order
dismissing the plaintiffs’ claims. The plaintiffs then filed this direct appeal.2 We,
however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation and citation omitted). Although the trial court
dismissed the plaintiffs’ claims and styled its order as “final,” the defendants’
counterclaims have not been adjudicated and apparently remain pending. Therefore,
the challenged order is not a final order, and it is appealable only through the
interlocutory appeal procedures set forth in OCGA § 5-6-34 (b). See id.; Chatham


       1
           The plaintiffs also sought mandamus relief, but later dropped that claim.
       2
       The plaintiffs appealed to the Supreme Court, which transferred the case here
upon finding that subject matter jurisdiction was not proper in that Court.
County Hosp. Auth. v. Mack, 185 Ga. App. 13 (363 SE2d 264) (1987); Johnson v.
Gwinnett County Bank, 156 Ga. App. 597 (275 SE2d 157) (1980). Because the
plaintiffs did not comply with those procedures, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                          11/19/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




                                        2